       Case 6:19-cv-00091 Document 1 Filed on 10/15/19 in TXSD Page 1 of 5



                              UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    VICTORIA DIVISION

 EREVIC, LLC,                                       §
                                                    §
         Plaintiff,                                 §
                                                    §
 vs.                                                §   CIVIL ACTION NO. 6:19-cv-00091
                                                    §
 ARCH SPECIALTY INSURANCE                           §
 COMPANY,                                           §
                                                    §
         Defendant.                                 §


               DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S
                            NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. § 1441, Defendant Arch Specialty Insurance Company hereby

removes the action styled and numbered 19-09-84932-D currently pending in the 377th Judicial

District Court, Victoria County, Texas to the United States District Court for the Southern District

of Texas, Victoria Division. For the reasons set forth below, removal of the state court action is

proper under 28 U.S.C. §§ 1332, 1441, and 1446.

                                               I.
                                         INTRODUCTION

        1.         Plaintiff Erevic, LLC (“Plaintiff”) commenced this lawsuit on September 4, 2019,

by filing Plaintiff’s Original Petition (“Original Petition”) in the 377th Judicial District Court of

Victoria County, Texas.

        2.         Plaintiff’s Original Petition names Arch Specialty Insurance Company (“Arch”)

as the sole Defendant.

        3.         Arch first received the Original Petition through hand delivered service on

September 16, 2019.



DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                Page 1
4842-9451-0760v1
       Case 6:19-cv-00091 Document 1 Filed on 10/15/19 in TXSD Page 2 of 5



         4.        Therefore, this Notice is timely because Arch files this Notice within the 30-day

time period pursuant to 28 U.S.C. § 1446(b).

                                                     II.
                                             BASIS FOR REMOVAL

         5.        Venue is proper in this District under 28 U.S.C. § 1441(a) because the state court

where the action is pending is located in this District.

         6.        Removal is proper under 28 U.S.C. § 1332(a) if there is complete diversity

between the parties and the amount in controversy exceeds $75,000, exclusive of interest, costs

and attorneys’ fees. These two conditions are satisfied in this matter.

A.       Removal is Proper Because Complete Diversity of Citizenship Exists Between
         Plaintiff and Defendant.
         7.        Plaintiff was, at the time this lawsuit was filed, and at the date of this Notice

remains, is a Texas Limited Liability Company and is a citizen of Texas for purposes of diversity

of citizenship.1

         8.        Arch was, at the time this lawsuit was filed, and at the date of this Notice remains,

a foreign corporation organized under the laws of the State of Missouri, with its principal place

of business in New Jersey. Thus, Arch is a citizen of the States of Missouri and New Jersey.

         9.        Because Plaintiff is a citizen of Texas and Defendant is a resident of Missouri and

New Jersey, complete diversity exists between Plaintiff and Defendant (now and on the date

Plaintiff filed this lawsuit).

B.       Removal is Proper Because Plaintiff’s Claimed Damages Exceed This Court’s
         Jurisdictional Threshold of $75,000.

         10.       Here, Plaintiff’s Original Petition states that it is seeking monetary relief in excess




1
     See Plaintiff’s Original Petition, attached as Exhibit B at, p. 2, ¶ I.


DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                     Page 2
4842-9451-0760v1
        Case 6:19-cv-00091 Document 1 Filed on 10/15/19 in TXSD Page 3 of 5



of $1,000,000.00.2 It is thus facially apparent that Plaintiff’s claims, exclusive of interest, costs,

and attorneys’ fees, exceed this Court’s jurisdictional threshold of $75,000. 3

                                             III.
                                 COMPLIANCE WITH 28 U.S.C. §1446

         11.       In accordance with 28 U.S.C. § 1446(a) and Local Rule 81.1, Arch files this Notice

of Removal accompanied by the following exhibits:

        All executed process in this case, attached as Exhibit A;

        All pleadings asserting causes of action and answers to such pleadings, attached as Exhibit
         B;

        State Court Docket Sheet, attached as Exhibit C;

        An index of matters being filed, attached as Exhibit D; and

        List of all counsel of record, attached as Exhibit E

                                                      IV.
                                                 JURY DEMAND

         12.       Plaintiff demanded a jury trial in the state court action.

                                                      V.
                                                  CONCLUSION

         13.       Because there is complete diversity between the parties, and the amount in

controversy exceeds $75,000, removal of this action is proper under 28 U.S.C. § 1332(a).

         14.       Pursuant to 28 U.S.C. § 1446(d), written notice of filing of this Notice will be

given to all adverse parties promptly after the filing of this Notice, and Arch will promptly file a

copy of this Notice with the clerk of the state court where the action is pending.




2
    See Plaintiff’s Original Petition, Exhibit B at p. 2, ¶ 4.
3
    Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1999).


DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                                 Page 3
4842-9451-0760v1
      Case 6:19-cv-00091 Document 1 Filed on 10/15/19 in TXSD Page 4 of 5



        WHEREFORE, Defendant Arch Specialty Insurance Company hereby provides notice

that that this action is duly removed from the 377th Judicial District Court, Victoria County, Texas

to the United States District Court for the Southern District of Texas, Victoria Division and

requests that this Court enter such further orders as may be necessary and appropriate.

                                              Respectfully submitted,


                                              By: /s/ Kristin C. Cummings
                                                 Kristin C. Cummings – Attorney-in-Charge
                                                 Texas Bar No. 24049828
                                                 Southern District Bar No. 719639
                                                 kcummings@zelle.com

                                              ZELLE LLP
                                              901 Main Street, Suite 4000
                                              Dallas, TX 75202-3975
                                              Telephone: 214-742-3000
                                              Facsimile:    214-760-8994

                                              ATTORNEY-IN-CHARGE FOR
                                              DEFENDANT ARCH SPECIALTY
                                              INSURANCE COMPANY



OF COUNSEL:

Raven M. Atchison
Texas Bar No. 24073864
Southern District Bar No. 3028689
ratchison@zelle.com
ZELLE LLP
901 Main Street, Suite 4000
Dallas, TX 75202-3975
Telephone: 214-742-3000
Facsimile:    214-760-8994




DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                               Page 4
4842-9451-0760v1
      Case 6:19-cv-00091 Document 1 Filed on 10/15/19 in TXSD Page 5 of 5



                                CERTIFICATE OF SERVICE

        This is to certify that a true and correct copy of the foregoing has been served this 15th
day of October, 2019, in accordance with the Federal Rules of Civil Procedure, by electronic
filing as follows:

     Sean H. McCarthy                             Andrew C. Cook
     State Bar No. 24065706                       State Bar No. 24057481
     smccarthy@whlaw.com                          acc@texinsurancelaw.com
     P. Griffin Bunnell                           THE COOK LAW FIRM, PLLC
     State Bar No. 24080815                       7324 Southwest Freeway, Suite 585
     gbunnell@whlaw.com                           Houston, TX 77074
     WILLIAMS HART BOUNDAS                        Telephone: 713-401-2890
         EASTERBY LLP                             Facsimile:    713-643-6226
     8441 Gulf Freeway, Suite 600                 Attorney for Plaintiff Erevic, LLC
     Houston, TX 77017
     Telephone:713-230-2200
     Facsimile: 713-643-6226
     Attorneys for Plaintiff Erevic, LLC


                                                      /s/ Kristin C. Cummings
                                                      Kristin C. Cummings




DEFENDANT ARCH SPECIALTY INSURANCE COMPANY’S NOTICE OF REMOVAL                              Page 5
4842-9451-0760v1
